DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 03/10/2022, Applicant, on 06/08/2022, amended Claims 1-17 and 20; Claims 18 and 19 are as originally presented. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior Objection withdrawn, and new Objection added in light of Applicant’s amendments. 

5.	The prior 35 USC §101 rejection of Claims withdrawn in light of Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection of Claims withdrawn in light of Applicant’s amendments and arguments, and new 35 USC §103 rejection added.  




Claim Objections

7.	Claim 16 objected to because of the following informalities: 
Claim 16 recites "connecting the in-vehicle infotainment platform to the conferencing service" instead of "connecting the in-vehicle infotainment platform to [[the]] a conferencing service" at line 9.
Appropriate correction is required.



Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

9.	Claims 1-3, 5, 6, 9, 10, 12, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US Patent Publication 20180137470 A1 - hereinafter Donnelly) in view of Ricci (US Patent Publication 20140309806 A1 - hereinafter Ricci).

10.	As per Claim 1, Donnelly teaches: 
An in-vehicle infotainment platform [DONNELLY reads on: Abstract, "A vehicle work environment provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle (AV). In some examples, mobile meeting features are added to a calendaring system so that a meeting organizer can schedule a teleconference or in-vehicle meeting while some or all participants in the meeting are commuting to/from work or another destination. When attempting to schedule a meeting, a transport facilitation system in communication with the calendaring system calculates optimal times when attendees can meet inside a vehicle or teleconference in multiple vehicles simultaneously. The transport facilitation system sends AVs to the pick-up addresses for the attendees. The AVs provide a vehicle work environment including secure audio and visual communications with a conferencing system between vehicles and any non-mobile participants. The vehicle work environment opens up more options for meetings and allows workers to spend their travel time productively."], comprising: 
a memory that stores meeting information including at least one of video conferencing information or audio conferencing information [DONNELLY reads on: Fig. 1, Transport Facilitation System 100, Mobile Meeting Engine 110, Database 140, Calendaring System 150, Calendar Interface 152, Mobile Meeting Logic 160; Fig. 2, Transport Facilitation System 200; Fig. 6, Establish meeting 640, Transmit audio/video between cars and conferencing system 650; Fig. 2, Transport Facilitation System 200; Fig. 7, COMPUTER SYSTEM 700, PROCESSOR 704, MAIN MEMORY 706, MOBILE MEETING INSTRUCTIONS 707, STORAGE DEVICE 710; para 76, "FIG. 7 is a block diagram that illustrates a computer system upon which aspects described herein may be implemented. For example, in the context of FIG. 1, transport facilitation system 100 and calendaring system 150 may be implemented using one or more servers such as described by FIG. 7."; para 77, "In an aspect, computer system 700 includes processor 704, memory 706 (including non-transitory memory), storage device 710, and communication interface 718. Computer system 700 includes at least one processor 704 for processing information. Computer system 700 also includes the main memory 706, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by processor 704. Main memory 706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Computer system 700 may also include a read only memory (ROM) or other static storage device for storing static information and instructions for processor 704. The storage device 710, such as a magnetic disk or optical disk, is provided for storing information and instructions."]; a user interface including one or more components, at least a first component of which enables an audio communication for a conferencing service and at least a second component of which enables a video communication for the conferencing service [DONNELLY reads on: Fig. 1, Calendar Interface 152, Network(s) 180; para 33, "In some aspects, meeting organizer 123 can schedule a vehicle that has special office equipment, such as Wi-Fi, tables, virtual-reality equipment, video screens, etc. for use as a conference room. Thus, when scheduling a meeting, calendar interface 152 can present options to the meeting organizer 123 for types of vehicles and various productivity, security, and privacy options. For example, options may include one seat in a vehicle driven by a human driver, one seat in a public AV (for calls where the participant is just listening on headphones), private use of an AV, and private use of an AV in which all video/audio records inside the AV are deleted (or not recorded). AVs may have internal cameras and other equipment to ensure security, monitor ride quality, and identify people who cause damage to the AV. However, if the ride is sponsored by an employer, the employer may prefer that the internal camera is turned off and is willing to accept the risk that employees may cause damage to the vehicle. Privacy features may also include noise cancellation between seats (e.g., through noise cancelling emitters in headrests)."]; and 
an electronic control unit that is coupled to the memory and the user interface [DONNELLY reads on: Fig. 7, COMPUTER SYSTEM 700, PROCESSOR 704, NETWORK LINK 720] and that: 
activates and controls, based on the meeting information, at least one of the one or more components of the user interface [DONNELLY reads on: para 45, "FIG. 2 is a block diagram illustrating an example transport facilitation system in communication with user devices and a fleet of vehicles, as described herein. The transport facilitation system 200 can include a mobile meeting engine 210 to communicate with the user devices 295 and an AV interface 205 to communication with a fleet of autonomous vehicles (AVs) 290 over a number of networks 280."; para 58, "Once the security handshake is successful, the AV 309 provides secure network access for riders over network 380 to the conference system 320. In other aspects, AV 309 can automatically provide secure network access to an employer's network through a virtual private network (VPN), which employers can enable and configure through the transport facilitation system 300. If a mobile meeting is scheduled, AVs 309 can automatically join the meeting through the conference system 320 and provide conference audio and video 313 between each of the AVs 309 participating in the meeting and the conference system 320."; para 59, "For example, AVs 309 can provide a tele-conferencing system with audio and video to allow a rider 301 in one AV 309 to have a meeting with riders 302 and 303 in another AV 309 along with any non-mobile participants 305."], ... 
... connecting the in-vehicle infotainment platform to the conferencing service [DONNELLY reads on: paras 58, 59, as above], and ... 
... automatically connects to a video conference using the video conferencing information [DONNELLY reads on: para 58, 59, as above] ... 
... automatically connects to an audio conference using the audio conferencing information [DONNELLY reads on: para 58, 59, as above] ... 
Donnelly does not explicitly teach, but Ricci teaches: 
... determines or obtains status information related to a network [RICCI reads on: Fig. 2, system 200, Communication Network 224; Fig. 4, system 400, IP Router 420; Fig. 7B, Wireless Signal Sensor(s) 758; Fig. 9, Communication Network 224; para 34, "(a) determining, by a microprocessor executable device discovery daemon, that a computational device is connected to or attempting to connect to a network and/or communication subsystem of a vehicle; .."] ... 
... based on the status information related to the network [RICCI reads on: para 46, "The determining step/operation/function (b) can base the determination on whether the computational device is located within the predetermined area and/or zone of the vehicle on one or more of signal strength of a signal from the computational device as received by an access point of the vehicle, .."-]: ... 
... when the status information satisfies a threshold condition [RICCI reads on: para 48, "The device discovery daemon can determine a level of confidence that the computational device is located within the predetermined area and/or zone and wherein the device discovery daemon determines that the computational device is located within the predetermined area and/or zone when the level of confidence has at least a threshold value."; para 693, "In step 2000, the device discovery daemon 1020 detects a computational device connectable with the vehicle network 356 or communication subsystem 1008. "Connectable" can refer to the computational device being physically within the vehicle, the computational device having a threshold signal strength or connection quality with the vehicle network, the computational device being configured properly to connect with the vehicle network, and the like. "Connection" can be done either wirelessly or by wired connection."], or ... 
... when the status information does not satisfy the threshold condition [RICCI reads on: paras 50-52, "(a) determining, by a microprocessor executable media controller subsystem, that a user is driving a vehicle; and (b) in response, the microprocessor executable media controller subsystem performing one or more of the following steps: (i) removing a video channel but not an audio channel from media content to be displayed on a screen associated with the user; .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly to incorporate the teachings of Ricci in the same field of endeavor of in-vehicle communications to include determines or obtains status information related to a network .. based on the status information related to the network; .. when the status information satisfies a threshold condition, or .. when the status information does not satisfy the threshold condition. The motivation for doing this would have been to improve the in-vehicle meeting participation of Donnelly by efficiently managing network connections. See Ricci, Figure 20, DETECT COMPUTATIONAL DEVICE CONNECTABLE WITH VEHICLE NETWORK 2000.

11.	As per Claim 2, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 1, wherein the electronic control unit [as above, Claim 1] further: 
Donnelly further teaches: 
determines, based on the meeting information, whether to connect to the video conference or the audio conference [DONNELLY reads on: para 33, "In some aspects, meeting organizer 123 can schedule a vehicle that has special office equipment, such as Wi-Fi, tables, virtual-reality equipment, video screens, etc. for use as a conference room. Thus, when scheduling a meeting, calendar interface 152 can present options to the meeting organizer 123 for types of vehicles and various productivity, security, and privacy options. For example, options may include one seat in a vehicle driven by a human driver, one seat in a public AV (for calls where the participant is just listening on headphones), private use of an AV, and private use of an AV in which all video/audio records inside the AV are deleted (or not recorded). AVs may have internal cameras and other equipment to ensure security, monitor ride quality, and identify people who cause damage to the AV. However, if the ride is sponsored by an employer, the employer may prefer that the internal camera is turned off and is willing to accept the risk that employees may cause damage to the vehicle." - the employer may prefer that the internal camera is turned off is determine whether to connect to the video conference or connect to the audio conference based on the meeting information].

12.	As per Claim 3, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 1 [as above], wherein 
the meeting information includes a date and a time of a meeting [DONNELLY reads on: Fig. 6, Notify participants prior to meeting time 610; para 25, "In some aspects, the calendaring system 150 is a software program that manages meetings, tasks, and availability across an organization for an employer 125, users 121, and meeting organizers 123. The calendaring system 150 can provide a calendar interface 152 to display calendars to users 121 and meeting organizers 123 and to accept input from the users 121 and meeting organizers 123, for example to create a meeting at a certain time and invite attendees to the meeting." - display calendars to users 121 and meeting organizers 123 and to accept input from the users 121 and meeting organizers 123, for example to create a meeting at a certain time is meeting information that includes a date and a time of a meeting; para 26, "In general, calendaring system 150 provides a suite of tools that allow users 121 to schedule meetings between multiple participants. For example, a meeting organizer 123 can choose a day and time for a meeting and enter details such as a subject, location for the meeting, and text describing the purpose of the meeting." - a day and time for a meeting is the meeting information includes a date or a time of a meeting], wherein the electronic control unit further: 
determines that a current date and a current time are within a threshold time of the date and the time of the meeting [DONNELLY reads on: para 12, "When the time for a mobile meeting approaches, the transport facilitation system sends vehicles to the pick-up addresses for the attendees and notifies the attendees of the meeting. Based on the pick-up addresses, the transport facilitation system can identify a number of proximate available vehicles and transmit a transport invitation to one or more driver devices of the proximate available vehicles to service the pick-up requests. In other examples, the transport facilitation system sends driverless autonomous vehicles to pick up the meeting attendees. The vehicles, whether driverless or with a driver, can provide a vehicle work environment including secure audio and visual communications with a conferencing system between vehicles and any non-mobile participants (e.g., participants in a conference room or using a desktop computer in an office)." - When the time for a mobile meeting approaches is a current time is within a threshold time of the date and the time of the meeting]; and 
automatically connects to the video conference using the video conferencing information when the meeting information includes the video conferencing information [DONNELLY reads on: para 30, "In some aspects, an employer 125 can configure the calendaring system 150 to support mobile meeting logic 160 with the transport facilitation system 100 for its employees (i.e., users 121 and meeting organizers 123)."; para 58, "If a mobile meeting is scheduled, AVs 309 can automatically join the meeting through the conference system 320 and provide conference audio and video 313 between each of the AVs 309 participating in the meeting and the conference system 320."; para 74, "Once the security handshake is successful, the AV 309 provides secure network access for riders over network 380 to the conference system 320 (640). In other aspects, AV 309 can automatically provide secure network access to an employer's network through a virtual private network (VPN), which employers can enable and configure through the transport facilitation system 300. If a mobile meeting is scheduled, AVs 309 can automatically join the meeting through the conference system 320 and provide conference audio and video 313 between each of the AVs 309 participating in the meeting and the conference system 320 (650)."]. 

13.	As per Claim 5, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 1 [as above], further comprising: 
a display that outputs video associated with the video conference; a speaker that outputs audio associated with the video conference; and a microphone that receives the audio associated with the video conference [DONNELLY reads on: Fig. 3, AV work environment 312, Conference A/V 313, User Devices 395; para 59, "In addition to the AV authentication systems 310, AVs 309 can furnish AV work environment features 312 to optimize a rider's mobile meeting or commute in general to be more productive. For example, AVs 309 can provide a tele-conferencing system with audio and video to allow a rider 301 in one AV 309 to have a meeting with riders 302 and 303 in another AV 309 along with any non-mobile participants 305. AV work environment features 312 can also include ergonomic features that facilitate work and conference productivity, such as swivel seating, dimmable lighting, privacy glass, work surfaces, power and data for personal computing, mutable individual microphone pickups per rider position, virtual or augmented reality headsets, and human input device motion tracking sensors. The AV 309 can also provide virtual reality tracking data along with audio and video to facilitate virtual reality meetings." - virtual or augmented reality headsets is a display configured to output video associated with the video conference, a speaker configured to output audio associated with the video conference, microphone pickups per rider position is a microphone configured to input the audio associated with the video conference].

14.	As per Claim 6, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 1, wherein the electronic control unit [as above, Claim 1]: 
automatically connects to the audio conference using the audio conferencing information when the meeting information includes the audio conferencing information [DONNELLY reads on: paras 58, 74, as above, Claim 3].

15.	As per Claim 9, Donnelly teaches: 
An in-vehicle infotainment platform [DONNELLY reads on: Abstract, as above, Claim 1], comprising: 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

16.	As per Claim 10, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 9, wherein the meeting information [as above, Claim 9] includes 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

17.	As per Claim 12, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 9 [as above], further comprising: 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

18.	As per Claim 13, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 9, wherein the electronic control unit [as above, Claim 9]: 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

19.	As per Claim 15, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 9, wherein the electronic control unit [as above, Claim 9] 
Donnelly does not explicitly teach, but Ricci further teaches: 
determines, further based on a configuration setting, whether to connect to the video conference or the audio conference [RICCI reads on: para 751, "Other user account restrictions can be applied by the media server before the content is passed by the media server to the user. For example, when the user is driving the vehicle video can be removed automatically from the content to avoid distracting the driver so that only the audio channel accompanying the video channel is provided to the user."; para 756, "The device or user interface 212, 248, user interface (s)/input interface(s) 324 and/or I/O module 312 (such as the on board display for the driver) can be reconfigured when the vehicle changes state from parked or substantially motionless to be in motion or in forward or reverse gear to facilitate the driver's ability to view visual content and avoid driver distractions."; para 757, "There are a number of reconfigurations that may be implemented for the unimpaired driver's device or user interface 212, 248, user interface (s)/input interface(s) 324 and/or I/O module 312 in response to a change of state of the vehicle, particularly from parked or stationary to be in motion or in forward or reverse gear."; para 758, "For example, the media controller subsystem 348 can remove video automatically from the content to be displayed by the device or user interface 212, 248, user interface (s)/input interface(s) 324 and/or I/O module 312 of the driver to avoid distracting the driver so that only the audio channel accompanying the video channel is provided to the user. A still image derived from one or more frames of the video content can replace the video component in the displayed content."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Ricci to incorporate the further teachings of Ricci in the same field of endeavor of meeting participation to include determines, further based on a configuration setting, whether to connect to the video conference or the audio conference. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Ricci by efficiently facilitating meetings. 

20.	Claims 4, 7, 8, 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Ricci in view of Nelson et al. (US Patent Publication 20170041356 A1 - hereinafter Nelson).

21.	As per Claim 4, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 3, wherein the video conferencing information includes 
Donnelly further teaches: 
... an indication of a video conferencing platform [DONNELLY reads on: para 74, as above, Claim 3], 
wherein to automatically connect to the video conference using the video conferencing information the electronic control unit [DONNELLY, as above, Claim 3]: ... 
... selects a link or runs an application to connect to the video conference using the video conferencing platform [DONNELLY reads on: Fig. 2, Designated App 285; para 29, "In another example, an entity providing the transport facilitation system 100 makes the mobile meeting logic 160 available as a plug-in module for various types of calendaring systems 150."; para 30, "In some aspects, an employer 125 can configure the calendaring system 150 to support mobile meeting logic 160 with the transport facilitation system 100 for its employees (i.e., users 121 and meeting organizers 123). In one implementation, an employer 125 can enable the mobile meeting feature in a calendaring system 150 customized for their company. In other implementations, employer 125 downloads a plug-in module for mobile meeting logic 160 and installs it into the calendaring system 150. Employers 125 provide employee data 131 for users 121 to have access to the mobile meeting feature in the calendaring system 150. Employee data 131 can include information that mobile meeting logic 160 uses to suggest meeting times and coordinate vehicles with the transport facilitation system 100, such as user credentials, home and work addresses, business hours, etc."; para 44, "Furthermore, mobile meeting logic 160 can schedule meetings .." - mobile meeting logic 160 can schedule meetings is run an application to connect to the video conference using the video conferencing platform; para 45, "FIG. 2 is a block diagram illustrating an example transport facilitation system in communication with user devices and a fleet of vehicles, as described herein. The transport facilitation system 200 can include a mobile meeting engine 210 to communicate with the user devices 295 and an AV interface 205 to communication with a fleet of autonomous vehicles (AVs) 290 over a number of networks 280. .. A designated application 285 corresponding to the transportation arrangement service can be executed on the user devices 295."]; and 
connects to the video conference [DONNELLY reads on: para 16, "One or more aspects described provide for verifying identify information for the participants and establishing a secure networked meeting between the one or more vehicles at the meeting time, for example, through the use of a virtual private network (VPN)."; para 74, as above] ... 
Donnelly in view of Ricci does not explicitly teach, but Nelson teaches: 
... a meeting identifier [NELSON reads on: para 44, "The VCS 1 may receive the calendar associated with the occupant 318a, 318b (herein known as 318). The VCS 1 may parse the calendar to identify a meeting entry (conference meeting, for example) 320. For example, the meeting entry may include login information (hyperlink, password, call-in number, etc., for example), attendees (meeting participants, for example), subject of the meeting, and/or a combination thereof."] and ... 
... identifies the meeting identifier [NELSON, as above]; ... 
... using the meeting identifier [NELSON, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Ricci to incorporate the teachings of Nelson in the same field of endeavor of meeting participation to include a meeting identifier, identifies the meeting identifier, using the meeting identifier. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Ricci by efficiently identifying meetings. See Nelson, Abstract, "A vehicle system includes a processor programmed to output a shared screen for a meeting at a vehicle display configured to output infotainment settings. .. The processor is further programmed to identify login information for the meeting, establish a communication link for the meeting based on the identified login information, and output a shared screen for the meeting at the display based on the vehicle being in a predefined state.".

22.	As per Claim 7, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 6, wherein the audio conferencing information [as above, Claim 6] includes 
Donnelly further teaches: 
... wherein to automatically connect to the audio conference using the audio conferencing information [DONNELLY reads on: paras 58, 74, as above, Claim 3] the electronic control unit: ...
Donnelly in view of Ricci does not explicitly teach, but Nelson teaches: 
... a phone number [NELSON reads on: para 20, "In another example, in response to a recognized vehicle occupant (a previously paired smartphone associated with the occupant, for example), the VCS may retrieve the meeting entry from a calendar associated with the occupant from a server. The VCS may precondition one or more settings based on the meeting entry (dialing a phone number associated with the meeting, connecting to a hyperlink associated with a meeting and/or displaying a shared screen, for example). The VCS may output one or more meeting options based on the meeting entry that include initiating the meeting, configuring the infotainment system for the shared screen, .."], ... 
... causes a mobile device to dial the phone number [NELSON, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Ricci to incorporate the teachings of Nelson in the same field of endeavor of meeting participation to include cause a mobile device to dial the phone number. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Ricci by efficiently facilitating meetings. 

23.	As per Claim 8, Donnelly in view of Ricci in view of Nelson teaches: 
The in-vehicle infotainment platform of claim 7, wherein to automatically connect to the audio conference using the audio conferencing information the electronic control unit [as above, Claim 7]: 
Donnelly in view of Ricci does not explicitly teach, but Nelson further teaches: 
causes transmission of a passcode to connect to the audio conference [NELSON reads on: para 44, "The VCS 1 may receive the calendar associated with the occupant 318a, 318b (herein known as 318). The VCS 1 may parse the calendar to identify a meeting entry (conference meeting, for example) 320. For example, the meeting entry may include login information (hyperlink, password, call-in number, etc., for example), attendees (meeting participants, for example), subject of the meeting, and/or a combination thereof."; para 45, "The VCS 1 may generate one or more meeting options 322 based on the meeting entry. For example, the VCS 1 may recognize that the login information is a phone number, a call password associated with the phone number, a hyperlink, a share screen password associated with the hyperlink, and/or a combination thereof. The login information may be correlated into one or more meeting options to allow the user to select a login option for the meeting."; para 58, " For example, in response to the occupant selecting 406 the call-in entry 404-A, the VCS 1 may configure the infotainment system to enable communication with the meeting based on the login information parsed from the meeting entry. The login information may include a conference call number, hyperlink, password, attendee ID, and/or a combination thereof. The infotainment system may receive the login information from the meeting entry and establish communication with the meeting based on at least one of the conference call number, hyperlink, password, and attendee ID. For example, the VCS 1 may transmit a request to call the conference call number using an embedded cell phone or the nomadic device in communication with the VCS 1. The infotainment system may be configured by the VCS 1 to use the microphone 29 and speaker 13 to communicate with the conference call."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Ricci in view of Nelson to incorporate the further teachings of Nelson in the same field of endeavor of meeting participation to include enter a passcode to connect to the audio conference. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Ricci in view of Nelson by efficiently verifying participants. 

24.	As per Claim 11, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 10, wherein the video conferencing information [as above, Claim 10] includes 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

25.	As per Claim 14, Donnelly in view of Ricci teaches: 
The in-vehicle infotainment platform of claim 13, wherein the audio conferencing information [as above, Clam 13] includes
The remainder of the Claim rejected under the same rationale as Claim 7 above.

26.	Claims 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of Nelson in view of Ricci.

27.	As per Claim 16, Donnelly teaches: 
A method for connecting to a video conference using an in-vehicle infotainment platform of a vehicle, comprising: obtaining, by a processor [DONNELLY reads on: Abstract, Figs. 1, 2, 6, 7, paras 76, 77, as above, Claim 1], meeting information that includes a date and a time of a meeting [DONNELLY reads on: Fig. 6, para 25, as above, Claim 3] and video conferencing information including ... an indication of a video conferencing platform [DONNELLY reads on: Fig. 6, paras 16, 71, as above, Claim 4];  
activating and controlling, by the processor and based on the meeting information, at least one of one or more components of a user interface in data communication with the processor [DONNELLY reads on: paras 45, 58, 59, as above, Claim 1]; ... 
... connecting the in-vehicle infotainment platform to the conferencing service [DONNELLY reads on: paras 58, 59, as above]; 
determining, by the processor, that a current date and a current time are within a threshold time of the date and the time of the meeting [DONNELLY reads on: para 12, as above, Claim 3]; and 
automatically connecting, by the processor and ... 
... the determination that the current date and the current time are within the threshold time of the date and the time of the meeting [DONNELLY, as above], 
to the video conference ... and the video conferencing platform [DONNELLY reads on: paras 30, 58, 74, as above, Claim 3].
Donnelly does not explicitly teach, but Nelson teaches: 
... a meeting identifier [NELSON reads on: para 44, as above, Claim 4] and ... 
... using the meeting identifier [NELSON, as above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly to incorporate the teachings of Nelson in the same field of endeavor of meeting participation to include a meeting identifier and .. using the meeting identifier. The motivation for doing this would have been to improve the meeting participation of Donnelly by efficiently identifying meetings. 
Donnelly in view of Nelson does not explicitly teach, but Ricci teaches: 
... determining or obtaining, by the processor, status information related to a network [RICCI reads on: Figs. 2, 4, 7B, 9, para 34, 46, as above, Claim 1] ... 
... based on whether the status information satisfies a threshold condition [RICCI reads on: paras 48, 50-52 as above, Claim 1] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Nelson to incorporate the teachings of Ricci in the same field of endeavor of in-vehicle meeting participation to include determining or obtaining, by the processor, status information related to a network .. based on whether the status information satisfies a threshold condition. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Nelson by efficiently managing network connections. 

28.	As per Claim 17, Donnelly in view of Nelson in view of Ricci teaches: 
The method of claim 16, wherein automatically connecting to the video conference [as above, Claim 16] includes: 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

29.	As per Claim 18, Donnelly in view of Nelson in view of Ricci teaches: 
The method of claim 17, wherein connecting to the video conference using the meeting identifier [as above, Claim 17] includes 
Donnelly does not explicitly teach, but Nelson further teaches: 
automatically providing the meeting identifier to the video conferencing platform [NELSON reads on: Abstract, "A vehicle system includes a processor programmed to output a shared screen for a meeting at a vehicle display configured to output infotainment settings. The processor is in communication with the vehicle display and a nomadic device. The processor is programmed to parse a calendar associated with the nomadic device for a meeting within a predefined or selected time window or period. The processor is further programmed to identify login information for the meeting, establish a communication link for the meeting based on the identified login information, and output a shared screen for the meeting at the display based on the vehicle being in a predefined state."; Fig. 1, system 1; para 21, "FIG. 1 illustrates an example block topology for the VCS 1 for a vehicle 31. An example of such a VCS 1 is the SYNC system manufactured by THE FORD MOTOR COMPANY."; para 44, as above, Claim 4; para 55, "For example, the meeting entry may be entitled “Conference Call with Detroit Office” and may be scheduled for 12:30 P.M. The meeting entry may have login information that includes a hyperlink, a conference call number, and an attendee ID. The VCS 1 may request the login information from the meeting entry to generate one or more meeting options. The one or more meeting options may configure the infotainment system if the predefined time window is equal to or exceeds the scheduled time for the meeting entry."; para 58, "For example, in response to the occupant selecting 406 the call-in entry 404-A, the VCS 1 may configure the infotainment system to enable communication with the meeting based on the login information parsed from the meeting entry. The login information may include a conference call number, hyperlink, password, attendee ID, and/or a combination thereof. The infotainment system may receive the login information from the meeting entry and establish communication with the meeting based on at least one of the conference call number, hyperlink, password, and attendee ID. For example, the VCS 1 may transmit a request to call the conference call number using an embedded cell phone or the nomadic device in communication with the VCS 1."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Nelson in view of Ricci to incorporate the further teachings of Nelson in the same field of endeavor of meeting participation to include automatically providing the meeting identifier to the video conferencing platform. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Nelson in view of Ricci by efficiently identifying meetings. 

30.	As per Claim 19, Donnelly in view of Nelson in view of Ricci teaches: 
The method of claim 16 [as above], further comprising:
Donnelly further teaches: 
outputting, by the processor and on a display, video associated with the video conference; and outputting, by the processor and using a speaker, audio associated with the video conference [DONNELLY reads on: Fig. 3, para 59, as above, Claim 5]. 

31.	As per Claim 20, Donnelly in view of Nelson in view of Ricci teaches: 
The method of claim 16 [as above], further comprising: 
Donnelly further teaches: 
receiving, by the processor and using a microphone, audio from a user of the in-vehicle infotainment platform that is within the vehicle [DONNELLY reads on: Fig. 3, para 59, as above, Claim 5]; ... 
... sending, by the processor, the audio and the video to other participants of the video conference [DONNELLY reads on: Fig. 3, para 59, as above, Claim 5]. 
Donnelly does not explicitly teach, but Nelson further teaches: 
... receiving, by the processor and using a camera, video of the user of the in-vehicle infotainment platform that is within the vehicle [NELSON reads on: Abstract, Fig. 1, para 21, as above, Claim 18; para 65, "In another example, the infotainment system may include a video camera in communication with the VCS 1. The camera may capture a picture or video of the occupant in the vehicle. The camera may enable the VCS 1 to transmit the occupant's image for display to the other attendees of the meeting entry communicating via the shared screen."]; and  ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Donnelly in view of Nelson in view of Ricci to incorporate the further teachings of Nelson in the same field of endeavor of meeting participation to include receiving, by the processor and using a camera, video of the user of the in-vehicle infotainment platform that is within the vehicle. The motivation for doing this would have been to improve the meeting participation of Donnelly in view of Nelson in view of Ricci by efficiently facilitating meetings. 



Response to Arguments

32.	Applicant's arguments filed 06/08/2022 have been fully considered; they are found persuasive with regard to the 35 U.S.C. 101 rejection, but are not persuasive and/or are moot with regard to the 35 U.S.C. 103 rejection in light of the new rejections necessitated by the amendments. 

33.	Examiner finds Applicant's arguments persuasive with regard to the 35 U.S.C. 101 rejection, particularly at pp. 13-14 (step 2A, Prong Two). The 35 U.S.C. 101 rejection has therefore been withdrawn.

34.	The remainder of Applicant's arguments concerning the amended claim language are moot in light of the new 35 U.S.C. 103 rejection incorporating the new reference Ricci.



Conclusion

35.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

37.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rosenberg (US Patent Number 10,630,843 B1) describes a method and system for a hands-free user interaction to join an audio portion of an online meeting served by a meeting service when there is at least one online meeting in the calendar for the user at or near the current time.

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623